                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

ANGEL L. SUAREZ-MORENO,                          §
TEXAS CONSUMERS, Individually and on             §
behalf of all others                             §
                                                 §
         Plaintiffs,                             §                    5:20-cv-01407
                                                     CIVIL ACTION NO. ______
                                                 §
v.                                               §
                                                 §
PAY PAL, Paypal.com, EBAY, Ebay.com,             §
and/or any name used by this corporation,        §
                                                 §
         Defendant.                              §
                                                 §

                                     NOTICE OF REMOVAL

         Defendants PayPal, Inc., incorrectly named as “Pay Pal” and “Paypal.com” in the Citation

and Complaint (“PayPal”), hereby give notice of removal of the following action to the United

States District Court for the Western District of Texas, pursuant to 28 U.S.C. §§ 1441 and 1446:

Angel L Suarez-Moreno et al. v. Pay Pal et al., Cause No. 2020CI21745, currently pending in the

285th Judicial District Court of Bexar County, Texas (the “State Court Action”).

         As grounds for removal, PayPal respectfully states the following:

         1.        On November 6, 2020, Plaintiff initiated the State Court Action by filing his

Complaint (“Complaint”) in the 285th Judicial District Court of Bexar County, Texas. See

generally Exhibit A.

         2.        PayPal received the Complaint and Citation on November 17, 2020 by Certified

U.S. Mail post-marked on November 10, 2020. Pursuant to 28 U.S.C. § 1446(a), PayPal attaches

a copy of all process, pleadings, and orders served on PayPal in the State Court Action, which

includes the following:

PAYPAL’S NOTICE OF REMOVAL                                                                PAGE 1

HB: 4829-4688-6355.2
         Exhibit A:       A copy of the Citation and Complaint.

         Exhibit B:       A copy of the Statement of Inability to Afford Payment of Court
                          Costs or an Appeal Bond.

         Exhibit C:       A copy of PayPal’s Original Answer and Affirmative Defense to
                          Plaintiff’s Complaint.

         Exhibit D:       A copy of the Case History of the State Court Action.

         Exhibit E:       Consent of Removal from eBay, Inc.

         Exhibit F:       Answer of eBay, Inc.

         Exhibit G:       Notice of Filing Notice of Removal

         3.        This Notice of Removal is timely filed pursuant to 28 U.S.C. §1446(b)(1) because

it is filed within 30 days following PayPal’s receipt of the Complaint.

         4.        Pursuant to 28 U.S.C. § 1446(b)(2)(A), all properly joined and served defendants

consent to the removal of the State Court Action. PayPal files this removal on behalf of “Pay Pal”

and “paypal.com,” and eBay Inc., incorrectly named as “eBay” and “ebay.com” in the Citation

and Complaint, has consented.

         5.        This District is proper because it is the district court of the United States for the

district and division embracing Bexar County, Texas, the place where the State Court Action is

pending. See 28 U.S.C. § 1441(a).

         6.        Contemporaneously with the filing of this Notice of Removal, a copy of the Notice

of Removal is being provided to the 285th Judicial District Court in Bexar County, Texas and all

parties in accordance with 28 U.S.C. § 1446(d).

                 Diversity Jurisdiction Removable Pursuant to 28 U.S.C. § 1441(b)

         7.        Removal jurisdiction exists on the basis of diversity jurisdiction pursuant to 28

U.S.C. § 1332(a) because there is complete diversity of citizenship and the minimum amount in

controversy is met.

PAYPAL’S NOTICE OF REMOVAL                                                                       PAGE 2

HB: 4829-4688-6355.2
         8.        There is complete diversity of citizenship because no defendant is a citizen of the

same state as the plaintiff.

                   (a)    At the time this action was commenced, and at all times since, Defendant

         PayPal was and is a Delaware corporation with its principal place of business in California.

         For diversity purposes, PayPal is a citizen of Delaware and California. See 28 U.S.C. §

         1332(c)(1) (a corporation is considered “a citizen of every State and foreign state by which

         it has been incorporated and of the State or foreign state where it has its principal place of

         business”).

                   (b)    At the time this action was commenced, and at all times since, Defendant

         eBay Inc. was and is a Delaware corporation with its principal place of business in

         California. For diversity purposes, eBay Inc. is a citizen of Delaware and California. See

         28 U.S.C. § 1332(c)(1).

                   (c)    At the time this action was commenced, and at all times since, Plaintiff

         Angel L. Suarez-Moreno (“Plaintiff”) was and is a citizen of Texas. See Ex. A, Compl., at

         p. 1 (stating Angel L. Suarez resides in Live Oak, San Antonio, Texas). For the purposes

         of diversity jurisdiction, a person is considered a citizen of the state where the person is

         domiciled. Preston v. Tennet Healthsystem Mem. Med. Ctr., 485 F.3d 793, 797 (5th Cir.

         2007); see also 28 U.S.C. § 1332(a)(2). Upon information and belief, Plaintiff was and is

         domiciled in the same state as his residence.

         9.        The amount in controversy is also met because Plaintiff alleges that he seeks

monetary relief that exceeds $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a); Ex. A,

Compl., at p. 1 (alleging “the amount in controversy exceed[s] 1 Million dollars”).




PAYPAL’S NOTICE OF REMOVAL                                                                      PAGE 3

HB: 4829-4688-6355.2
         10.       To the extent necessary, the Court may exercise supplemental jurisdiction over the

putative class members’ claims as they “form part of the same case or controversy.” See 28 U.S.C.

§ 1367(a).

            Federal Question Jurisdiction Removable Pursuant to 28 U.S.C. § 1441(c)

         11.       Removal jurisdiction exists on the alternative basis of federal question jurisdiction

pursuant to 28 U.S.C. § 1331 because Plaintiff alleges antitrust violations, which upon information

and belief, arise under the antitrust laws of the United States, and specifically under 15 U.S.C. §

2. Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (well-pleaded complaint rule allows

removal to federal court when a federal question appears on the face of the plaintiff’s Complaint);

see also Ex. A, Compl., at p. 4 (alleges a “monopoly” and “antitrust practices”).

         12.       To the extent Plaintiff seeks relief for any state law claims, this Court has

supplemental jurisdiction over such claims as they “form part of the same case or controversy.”

See 28 U.S.C. § 1367(a).

         WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1367, 1441, and 1446, Defendant PayPal,

Inc. respectfully requests that the State Court Action be removed to this Court.

                                                 Respectfully submitted,


                                                 By:     /s/ Chalon Clark
                                                         Chalon Clark
                                                         State Bar No. 24050045
                                                         chalon.clark@huschblackwell.com

                                                 HUSCH BLACKWELL LLP
                                                 1900 N. Pearl Street, Suite 1800
                                                 Dallas, Texas 75201
                                                 (214) 999-6100
                                                 (214) 999-6170 facsimile

                                                 ATTORNEY FOR DEFENDANT PAYPAL, INC.


PAYPAL’S NOTICE OF REMOVAL                                                                       PAGE 4

HB: 4829-4688-6355.2
                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served on all known

counsel of record via CMRRR on this the 10th day of December, 2020 as follows:




                                              /s/ Chalon Clark
                                                  Chalon Clark




PAYPAL’S NOTICE OF REMOVAL                                                                   PAGE 5

HB: 4829-4688-6355.2
